Transition Agreement This Transition Agreement (the “Agreement”) is entered into by and between Convera Corporation (the “Company”) and Matthew G. Jones (“Mr.Jones”) on April 22, 2010. Recitals WHEREAS, the Company and Mr.Jones entered into an Employment Agreement on December 6, 2006 (the “Employment Agreement”) with respect to Mr.Jones’ employment arrangement as Chief Financial Officer of the Company; and WHEREAS, the Company engaged in a transaction in which the Company’s operating business was contributed to a wholly owned subsidiary of the Company (“Sub”) by the Company’s assignment of all of the business-related assets of the Company to Sub and Sub’s assumption of all of the liabilities of the Company (the “Contribution”); and, thereafter, Sub and Convera Technologies, LLC entered into a business combination (the “Merger”) with VSW2, Inc., Firstlight Online Limited or its successor, affiliates and merger subsidiaries with VSW2 as the surviving company (“Newco”).The date of consummation of the Merger is herein referred to as the Merger Date. WHEREAS, Mr. Jones has become an employee of Newco and the Company wishes to retain the services of Mr. Jones in connection with the dissolution and winding up of the Company from and after the Merger Date. NOW, THEREFORE, in consideration of the provisions and promises contained herein, the Company and Mr.Jones agree as follows: 1.Mr.Jones agrees to continue in his position as Chief Financial Officer of the Company; however, such position will be held while Mr.Jones is a consultant to the Company, as set forth in Section2, and not an employee of the Company.As of the Merger Date, Mr.Jones’ employment with the Company has ceased.Mr.Jones will become an employee of Newco and the Company will retain services of Mr.Jones as a consultant in connection with the dissolution of the Company and the orderly winding down of the Company’s business, effective the Merger Date. 2.The scope of Mr. Jones’ consulting services shall be those normally performed by a public company chief financial officer, including, without limitation, preparing the Company’s financial statements and filings with the Securities and Exchange Commission in a timely fashion, working with the Company’s independent public accounting firm in the audit and review of the Company’s annual and quarterly financial statements, as applicable, signing certifications as required, coordinating with Newco and other relevant entities in which the Company holds equity interest to obtain necessary financial and operational records, continuing the Company’s internal control over financial reporting, dealing with accounts payable and performing other duties of a chief financial officer in order to orderly wind down the Company’s business and complete the Company’s dissolution and liquidation.Mr. Jones shall report to the Company’s Board of Directors. 3.For the services set forth in Section 2, the Company agrees to pay Mr. Jones compensation annualized at $50,000 per year, payable on a semi-monthly basis in arrears, commencing the Merger Date.The compensation amount shall be “grossed up” by an amount equal to the employer portion of the Medicare tax.Payment shall be made within 15 days after submission by Mr.
